Citation Nr: 0634378	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  05-02 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to September 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In May 2006, the veteran testified at a hearing at the RO 
conducted by the undersigned.  A transcript is contained in 
the claims folder.


FINDINGS OF FACT

Hepatitis C was not present during service or for many years 
thereafter and there has been no competent medical evidence 
submitted relating the veteran's current hepatitis C to the 
veteran's period of service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the April 2004 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability for which service 
connection was claimed.  The claim was readjudicated in an 
October 2004 statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disability 
for which service connection was claimed is harmless because 
the claim is denied, and any questions pertaining to a 
disability rating, or an effective date are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence and testimony.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence of any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Analysis 

The veteran contends that hepatitis C is related to his 
military service.  Specifically, the claimant relates that he 
underwent treatment to lance a boil (excise a perianal cyst) 
in service.  He subsequently came down with a liver disorder 
(infectious mononucleosis) and was hospitalized for about a 
week during service.  He alleges that he incurred hepatitis C 
as a result of the boil lancing and subsequent liver 
disorder.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

The service medical records, including the reports of 
entrance examination in April 1973 and separation examination 
in September 1974, contain no complaint, history, or finding 
of hepatitis.  Additionally, the service medical records 
contain neither manifestations nor complaints, nor findings 
of hepatitis C, and reflect no evidence of any sexually 
transmitted disease, tattoos, in-service drug abuse, or of 
any other risk factors for hepatitis C.  At the time of the 
veteran's discharge examination, his clinical evaluation was 
entirely normal and no tattoos were noted.  

The evidence shows that the veteran was treated in service 
during June and July 1974 for infectious mononucleosis.  He 
was subsequently returned to duty.  Shortly thereafter in 
July 1974, he underwent surgery to excise a perirectal 
abscess.  

A January 2000 VA outpatient treatment records reveals that 
the veteran was diagnosed with hepatitis C.  February 2000 
laboratory tests confirmed the diagnosis.  He was offered 
interferon treatment but refused.  Remaining treatment 
records continued to show a diagnosis of history of hepatitis 
C.  They also reveal he has not to the present time begun 
interferon treatment.

In April 2004 the RO received the veteran's risk factors for 
hepatitis questionnaire.  On it he denied intravenous drug 
use, intranasal cocaine, high-risk sexual activity, 
hemodialysis, shared toothbrushes or razor blades, and 
acupuncture with non-sterile needles.  When questioned about 
tattoos, he reported that he had received two tattoos 
sometime after he was told he had a blood disorder in 1982.  
This was about eight years after service.  Even if tattoos 
were obtained in service, there is no competent medical 
evidence linking the veteran's hepatitis C to tattoos.

In a May 2006 Travel Board hearing the veteran testified that 
he had never abused drugs or alcohol.  He testified that he 
had a boil lanced in service and subsequently came down with 
a liver ailment.  He continued treatment after service by 
local doctors.  In 1979 or 1980 he tried to give blood but 
was refused due to an unnamed blood disorder.  He was turned 
down in 1990 for life insurance and told to see his doctor.  
He had the insurance company send his file to his VAMC 
treating physician.  He did not hear anything back from the 
VAMC.  Ten years later in 2000 at the suggestion of a female 
friend, who had been diagnosed with hepatitis C, he was 
tested at the VAMC and was diagnosed with hepatitis C too.  
He denied any sexual contact with her but noted they had had 
similar symptoms.  Regarding tattoos the veteran testified to 
getting two tattoos in 1990 or 1991 after being informed that 
he had a blood disorder. 

There is no competent evidence supporting the veteran's 
theory of entitlement.  Rather, the overwhelming 
preponderance of the medical evidence, to include the SMRs 
reveals he was treated for a week during service for 
infectious mononucleosis; he subsequently had a perianal cyst 
excised.  There is no evidence of continued alcohol or drug 
abuse since service.  He had two tattoos done approximately 
16 years post service and was diagnosed with hepatitis C 10 
years after receiving the tattoos.  As such the evidence of 
record is against the grant of the claim on appeal.

In sum, the veteran did not have hepatitis in service, the 
evidence does not show a continuity of symptomatology, and 
the first diagnosis of hepatitis C appears to be in a January 
2000 VA clinical treatment record.  Lastly, the veteran's 
statements to the effect that his hepatitis C is 
etiologically related to his military service are of no 
probative value since lay persons are not competent to 
provide opinions concerning medical causation. See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).


As the preponderance of the competent evidence reflects that 
the veteran did not have hepatitis C in service, and that it 
did not arise for many years thereafter, the Board finds that 
the claimed hepatitis C is not otherwise related to military 
service.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim for service connection for 
hepatitis C must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006); Alemany v. Brown, 9 Vet. 
App. at 519-20.


ORDER

The claim for service connection for hepatitis C is denied.


___________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


